Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/19/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

101 claim eligibility
In response: The 101 rejection is withdrawn. 

103
Regarding references of record do not teach the claim amendment “Hamiltonian forward propagation process”
In response: Reference Haber teaches Hamiltonian leapfrog integration techniques for forward propagation and thus, the claim amendment in claim 1 (similarly, claims 12 and 19). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 10089556), hereinafter Xu, in view of Gao et al. (US 20190114511), hereinafter Gao, further in view of Haber et al. (“Stable architectures for deep neural networks”, IOP Inverse Problems, January 2018, pages: 22), and hereinafter Haber.

1. A system, comprising: 
a memory that stores computer-executable components (Xu: e.g., col 8, lines 31-43, a memory); and  a processor, operatively coupled to the memory, that executes computer-executable components (Xu: e.g., col 8, lines 31-43, a processor for ST-CNN neural network), the computer-executable components comprising: 
a network component that generates a neural network comprising a graph of nodes connected via Xu: e.g., Fig 1, col 5, lines 24-26, lines 42-44, the structure of the ST, the CNN or combination thereof interprets a graph of nodes connected via edges, where the component, including the processors, for implementing and executing the ST-CNN is an example of a neural network component); and 
Xu: e.g., col 5, lines 48-50, processing the input data being 3-dimensional tensor based on ST and CNN interprets evolving tensor-formatted input data based on a defined tensor-tensor layer evolution rule, where the ST or CNN),
wherein the network generates output data based on the evolution of the tensor-formatted input data (Xu: e.g., Fig 1, generating output from either the CNN, the FC or the Softmax based on the processing of the input tensor), 
Xu does not expressly disclose, but Gao discloses “weighted edges” (Gao: e.g., [0053], weights with connections). The weighted edge is basic to a neural network. It would have been obvious for one ordinary skill, having Xu and Gao before the effective filing date, to combine Gao with Xu to provide the weight information.   
Combination of Xu and Gao does not expressly disclose, but Haber discloses “trains the neural network using a Hamiltonian forward propagation process” and “the Hamiltonian forward propagation process employs a leapfrog integration scheme” (Haber: e.g., page 2, sec 1, page 9, sec 4, stable forward propagation for DNNs, training a DNN by using Hamiltonian with leapfrog integration scheme for forward propagation). It would have been obvious for one ordinary skill, having Haber before the effective filing date, to combine Haber with the extended Xu to improve the effectiveness in deep learning for action recognition in Xu.   

12. The claim is substantially the same as claim 1. The reasons of claim 1 is incorporated herein.

19. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Xu discloses a computer product (e.g., col 3, lines 45-52, a computer product).

2, 13 and 20, dependent from 1, 12 and 19, respectively, wherein the network is a deep tensor neural network, wherein the deep tensor neural network is activated by a set of non-linear activation functions (Gao: e.g., [0053], activation functions for different layers), and wherein the weighted edges and the set of non-linear activation functions operate, based on tensor-tensor functions, to evolve the tensor-formatted input data (Gao: e.g., [0053], the weights and activation functions, [0108], based on the structure of neural networks, to operate over 3D tensors). 

3 and 14, dependent from 1 and 12, wherein the network management component applies weights to edges to generate the weighted edges, wherein the weights are applied to the edges via a tensor-tensor product or a multiply type of a tensor-tensor product (Gao: e.g., [0114], adjusting weights based on the output, [0111], computed via 3D  tensor products). 


(Gao: e.g., [0108], , Fig 1, extracting patches from the input feature map, where [0109], the set of 3x3 input patches and the filters are an example of a tensor-formatted data and parameters and the input feature map is an example of a multi-dimensional data).

5 and 16, dependent from 4 and 15, wherein the network management component extracts features from the tensor-formatted input data based on the tensor-formatted parameters (Xu: e.g., col 6, lines 9-14, 26-29, Fig 1, extracting features with CNN from the D subject and environmental patches based on the transformation parameters and matrices of the D subject and environmental STs).

6. The system of claim 5, wherein the network management component extracts a first portion of the features from the tensor-formatted input data in parallel with extraction of a second portion of the features from the tensor-formatted input data (Xu: e.g., col 6, lines 15-17, Fig 1, extracting features from CNN-Sub and CNN-Env in parallel).

8. The system of claim 1, wherein a portion of the tensor-formatted input data is tensor-formatted training data (Xu: e.g., col 5, lines 48-50, processing the input data being 3-dimensional tensor), and wherein the network management component trains the Gao: e.g., [0108], [0117], , training includi8ng generating feature vectors from the input patches using the CNN layers)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Gao and Haber, further in view of Wang et al. (US 20190266246), and hereinafter Wang.

7. The system of claim 4, combination of Xu, Haber and Gao does not expressly disclose, but Wang discloses wherein the network management component receives a portion of the parameters via an interface from a user, and wherein the portion of the parameters is selected from a group of defined parameters consisting of a defined constant value, a defined network structure, and a non-linear activation function (Wang: [0072], users to define the structure of the neural, dimensionality of inputs, activation functions). It would have been obvious for one of ordinary skill in the art, having Wang before the effective filing date, to combine Wang with Xu to improve the adaptability of the DNN for action recognitions in Xu.

Claims 9-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Gao and Haber, further in view of Bai et al. (US 20190084151), and hereinafter Bai.

9. The system of claim 1, wherein a portion of the output data is output training data derived from inputting tensor-formatted training data to the network (Xu: e.g., Fig 1, Gao: e.g., [0114], adjusting weights to improve based on loss function to determine an update to perform on the network to improve operation of the network). 
Combination of Xu, Haber and Gao does not expressly disclose, but Bai discloses to “compares the output training data to simulated output data“(Bai: e.g., [0011], “comparing the first predicted output to the simulated training example output). Nonetheless using simulated training data in learning is well known. It would have been obvious for one of ordinary skill in the art, having Bai before the effective filing date, to combine Bai with the extended Xu to improve the effectiveness of network training under different circumstances in Xu. 

10. The system of claim 9, wherein the network management component updates the network, based on the update, by application of a set of tensor-tensor operations via back-propagation (Gao: e.g., Abstract, using backpropagation for updating in training). 

11. The system of claim 10, wherein, as part of performing the update, the network management component updates a weight of a weighted edge of the weighted edges and updates a parameter of a non-linear activation function of the network (Gao: e.g., [0160], the update of the weights and bias). 

Xu: e.g., col 5, lines 48-50, processing the input data being 3-dimensional tensor),, wherein a portion of the output data is output training data (Gao: e.g., [0108], [0117], , training includi8ng generating feature vectors from the input patches using the CNN layers), and wherein the method further comprises: to train the network: applying, by the system, the tensor-formatted training data to the network to generate the output training data (Xu: e.g., Fig 1, generating output from either the CNN, the FC or the Softmax based on the processing of the input tensor); and comparing, by the system, Gao: e.g., [0114], adjusting weights to improve based on loss function to determine an update to perform on the network to improve operation of the network). 
Combination of Xu, Haber and Gao does not expressly disclose, but Bai discloses to “compares the output training data to simulated output data“(Bai: e.g., [0011], “comparing the first predicted output to the simulated training example output). Nonetheless using simulated training data in learning is well known. It would have been obvious for one of ordinary skill in the art, having Bai before the effective filing date, to combine Bai with the extended Xu to improve the effectiveness of network training under different circumstances in Xu. 
 
18. The computer-implemented method of claim 17, further comprising: modifying, by the system, the network, based on the update, by applying a set of tensor-tensor Gao: e.g., Abstract, using backpropagation for updating in training), wherein the modifying the network comprises modifying a weight value of a weighted edge of the weighted edges, and modifying a parameter of a non-linear activation function of the network (Gao: e.g., [0160], the update of the weights and bias). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Mei et al. (“INVARIANT FEATURE EXTRACTION FOR IMAGE CLASSIFICATION VIA MULTI-CHANNEL CONVOLUTIONAL NEURAL NETWORK”, ISISPCS, 2017, pp 491-495) teaches parallel feature extraction with image preprocessing of training data based on CNN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	January 7, 2022